Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155729(23)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  ROMOULO CHATEAU and YVELINE                                                                            Kurtis T. Wilder,
  CHATEAU,                                                                                                           Justices
           Plaintiffs-Appellants,
  and
  CARING HEARTS ATTENDANT CARE, LLC,
           Intervening Plaintiff,
                                                                   SC: 155729
  v                                                                COA: 336115
                                                                   Wayne CC: 15-015053-CK
  AUTO CLUB GROUP and AAA MICHIGAN,
           Defendants-Appellees,
  and
  DARNELL WILLIAMS,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before June 22, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 2, 2017
                                                                              Clerk